Citation Nr: 0709002	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder. 



REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney-at-law



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran had a period of active duty from March 1967 to 
March 1970, from which he received an honorable discharge; 
and a period of active duty from March 1970 to February 1971, 
from which he received an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, in which the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for post-
traumatic stress disorder (PTSD).  The veteran filed a timely 
substantive appeal of the June 2003 rating action to the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a form, dated and signed in March 2007, the veteran's 
attorney indicated that the veteran desired a hearing at a 
local VA office before a Veterans Law Judge.  The veteran is 
entitled to such a hearing.  38 C.F.R. §§ 20.700, 20.703, 
20.1304 (2006).

To date, the veteran has not been afforded this hearing.

In order to comply with duty to assist and due process 
requirements, this case is REMANDED to the RO, via the AMC, 
for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  The 
veteran's attorney has asked that he be 
called before the hearing is scheduled.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



